DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 7, 8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (U.S. Pub. No. 20140042771) in view of Pettigrew (U.S. Patent No. 5,800,006).
Regarding Claim 1, Lo discloses an apparatus comprising: a collapsible enclosure comprising: a floor portion 10 (figure 1); a top portion disposed opposite the floor portion 13 (figure 6); and a side portion extending between the floor portion and the top portion 11 (Figure 1), the collapsible enclosure being sealable to resist fluid penetration (figure 8); and a flotation container coupled to the collapsible enclosure to provide buoyancy to the collapsible enclosure (Figure 8).  Lo does not disclose a repositionable impact resistant armor configured to be positioned on an exterior of the side portion adjacent a window of a content of the collapsible enclosure.  However, Pettigrew teaches a repositionable impact resistant armor 14 (figure 3).  And absent the demonstration of any new or unobvious results, the claimed configuration (being positioned on an exterior side portion) is considered by Examiner to be prima facie 
Regarding Claim 2, Lo discloses at least one flotation element captured within the flotation container (paragraph 22).
Regarding Claim 3, Lo discloses the flotation container is deformable to accommodate a geometry of the at least one flotation element (Figure 6).
Regarding Claim 7, Lo discloses a tether to secure the collapsible enclosure relative to a structure 15 (Figure 1; paragraph 22).
Regarding Claim 8, Lo discloses a reinforcement element coupled to at least one of the floor portion, the top portion, and the side portion (figure 1).
Regarding Claim 10, Lo discloses the reinforcement element comprises a platform to support a content of the collapsible enclosure 16 (figure 1).
Regarding Claim 11, Lo discloses the reinforcement element comprises a frame to at least partially define an internal space within the collapsible enclosure (figure 1).
Regarding Claim 12, Lo discloses a closure element to facilitate closure of the collapsible enclosure around a content of the collapsible enclosure 13/14 (Figure 6).
Regarding Claim 13, Lo discloses a seal element to reduce a likelihood of fluid penetration into the collapsible enclosure 14 (figure 5).
Regarding Claim 14, Lo discloses a system comprising: an apparatus for protecting an object from a flood, the apparatus comprising: a collapsible enclosure comprising: a floor portion 10 (Figure 1); a top portion disposed opposite the floor portion 13 (Figure 6); and a side portion extending between the floor portion and the top portion 11 (Figure 1), the enclosure being closeable to resist fluid penetration (Figure 7); a flotation container coupled to the collapsible enclosure to provide buoyancy to the collapsible enclosure (Figure 8); and a vehicle positioned within the collapsible enclosure (Figure 8), the collapsible enclosure to resist exposure of the vehicle to a fluid (Figure 8). Lo does not disclose a repositionable impact resistant armor configured to be positioned on an exterior of the side portion adjacent a window of the vehicle.  However, Pettigrew, which is also a protective cover, teaches a repositionable impact resistant armor 14 (figure 3).  And absent the demonstration of any new or unobvious results, the claimed configuration (being positioned on an exterior side portion) is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lo to include a repositionable impact resistant armor, as taught by Pettigrew, in order to provide additional protection from object impacting the vehicle, such as hail.
Regarding Claim 15, Lo discloses the vehicle is positioned on a reinforcement element within the collapsible enclosure (Figure 2).
Regarding Claim 16, Lo discloses at least one of the flotation container and a content of the flotation container has a buoyancy corresponding to a weight distribution of the vehicle (figure 8).
Regarding Claim 17, Lo discloses a closure element disposed in at least one of the top portion and the side portion of the collapsible enclosure so as to be near a top of the vehicle when the vehicle is within the collapsible enclosure 13/14 (figure 6) .
Regarding Claim 18, Lo discloses a method comprising: arranging a collapsible enclosure to receive and enclose an object (Figure 1); positioning the object onto a floor portion of the collapsible enclosure (figure 2); enclosing the object with the collapsible enclosure (Figure 6); and configuring at least one flotation container coupled to the collapsible enclosure (figure 1). Lo does not disclose positioning a repositionable impact resistant armor configured to be positioned on an exterior of the side portion adjacent a window of the object.  However, Pettigrew, which is also a protective cover, teaches a repositionable impact resistant armor 14 (figure 3).  And absent the demonstration of any new or unobvious results, the claimed configuration (being positioned on an exterior side portion) is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lo to include a repositionable impact resistant armor, as taught by Pettigrew, in order to provide additional protection from object impacting the vehicle, such as hail.
Regarding Claim 19, Lo discloses at least one flotation container comprises capturing at least one flotation element within the at least one flotation container (paragraph 22).
Regarding Claim 20, Lo discloses coupling a tether of the collapsible enclosure to a structure to secure the collapsible enclosure 15 (figure 1; paragraph 22).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (U.S. Pub. No. 20140042771) in view of Pettigrew (U.S. Patent No. 5,800,006) and Allain et al. (U.S. Patent No. 6,059,105).
Regarding Claim 4, Lo teaches all the limitations substantially as claimed except for at least one flotation element comprises a plastic container.  However, Allain et al., which also is a protective cover, teaches plastic (Col. 3, lines 4-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo to include plastic, as taught by Allain et al., in order to provide a waterproof and durable material.
Regarding Claim 5, Lo teaches all the limitations substantially as claimed except for the at least one flotation element comprises foam. However, Allain et al., which is also a protective cover, teaches foam (Col. 6, Lines 39-44).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo to include foam, as taught by Allain et al., in order to provide a durable floatation material. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (U.S. Pub. No. 20140042771) in view of in view of Pettigrew (U.S. Patent No. 5,800,006), Allain et al. (U.S. Patent No. 6,059,105) and Mueller (U.S. Patent No. 6,029,845).
Regarding Claim 6, Lo and Allain et al. teaches all the limitations substantially as claimed except for the foam comprises a closed-cell foam.  However, Mueller, which also includes a floating foam element, teaches a closed cell foam (Col. 2, lines 19-28).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lo and Allain et al. to include a closed cell foam, as taught by Mueller, in order to be impervious to water logging and to continue to float indefinitely. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive. 
Applicant argues that the impact resistant armor isn’t repositionable.  However, the apparatus itself of movable and therefore the impact resistant armor is considered repositionable.
Applicant also argues that the impact resistant armor is not configured to be positioned on an exterior of the side portion.  However, it would have been obvious to rearrange the armor to the exterior to allow for easy access and replacement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ELIZABETH J VOLZ/Examiner, Art Unit 3733